Citation Nr: 0102658	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1984.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's bilateral pes planus is not manifested by 
more than severe symptoms, and the record does not show there 
is marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that he is entitled to a 50 percent 
evaluation for pes planus.  He has stated that he must wear 
orthopedic shoes, which have not improved his flat-feet, and 
his feet hurt all of the time, with severe and extreme 
tenderness and pain.

At the onset, the Board will note that disability evaluations 
are determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  The Board bases 
the assigned ratings, as far as practicable, on the average 
impairment of earning capacity in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Although 
regulations require that the disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Service connection for bilateral pes planus was established 
in November 1985, and the current evaluation is 30 percent 
under Code 5276.  That Code provides a 30 percent evaluation 
for severe pes planus, bilateral, with objective evidence of 
marked deformity (pronation abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent evaluation 
is warranted for pronounced flatfoot, bilateral, acquired, 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.

A VA examination report from April 1998 shows that he 
complained of increased constant pain in the middle of his 
foot.  The pain was from dull to sharp, and he wore 
"corrective shoes with shoe inserts that [had] only helped 
him a little."  The examiner noted that the veteran was on 
constant profile during active duty for the feet.  The 
veteran did not have a limp, but he had hindfoot valgus with 
a compensatory forefoot varus.  The veteran had no 
longitudinal arch, sitting or standing.  He wore the outsides 
of both soles of each foot in a much greater proportion than 
the inner soles.  On the right foot there was a callus on the 
greater toe.  The skin was not dry, but there was a linear 
crack on each sole.  The color was pink and warm with a good 
blood supply to the feet.  The veteran was diagnosed with 
rigid flat feet with hindfoot varus, and an X-ray showed that 
there were no bony abnormalities of the feet bilaterally.  

According to a VA examination report prepared in May 1999, 
the veteran reported that his flat-feet had become worse 
during his active duty.  He had constant pain, and shoes 
"did help some."  On the other hand, he said that the feet 
swelled on standing, and that tingling was also a symptom.  
Physical examination revealed that he had "severe pes 
planus.  He walk[ed] on his heels, toes, and outside of his 
feet producing severe pain in his feet.  He ha[d] mild fungus 
infection between all of his toes.  His feet [were] not too 
swollen..."  X-rays of both feet showed evidence of pes planus 
bilaterally.  In addition, there was a small calcaneal 
spurring on the left heel.  A diagnosis of "severe" pes 
planus was rendered.

In light of the evidence of record, the Board concludes that 
an evaluation in excess of 30 percent is not warranted.  The 
veteran has pain on manipulation, but there is no evidence of 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  38 C.F.R. § 4.71a, Code 
5276.  The record is ambiguous as to the extent that shoes 
help the veteran's flat-feet.  As stated above, the veteran 
has said in April 1998 that shoes "only helped a little," 
and he said that shoes "did help some" in May 1999.  The 
Board believes that even if the shoes help, they help only to 
a minimal degree.  Nevertheless, the veteran does not meet 
the other criteria, and the preponderance of evidence is 
therefore against the claim.

Significantly, the examiner in May 1999 characterized the 
veteran's pes planus as severe.  Under the applicable Code 
for flat feet, severe pes planus warrants a 30 percent 
evaluation; "pronounced" pes planus would warrant the 
higher evaluation.  As such, the May 1999 characterization of 
"severe" is further probative that the pes planus should 
not be evaluated in excess of 30 degrees.  In light of these 
considerations, the Board concludes that the claim must be 
denied.

The Board notes that it has considered any additional range 
of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination, along with the provisions of 
38 C.F.R. § 4.40.  Further, the applicability of the 
reasonable doubt doctrine was considered, but as the 
preponderance of the evidence is against the claim, that 
doctrine will not be applied.


ORDER

The claim of entitlement to a rating in excess of 30 percent 
for bilateral pes planus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

